Title: Thomas Jefferson to William Eustis, 24 August 1812
From: Jefferson, Thomas,Pryor, Nicholas B.
To: Eustis, William


          Dear Sir Monticello Aug. 24. 12. 
          I take the liberty of adding a the name of Nicholas B. Pryor of Tenessee to the probably long list of candidates for military appointment, and inclose the documents he has furnished me with as to his character, and a letter from Colo W. P. Anderson whom I suppose to be Colo of the 8th regiment, in which it is mentioned that there have been some recommen resignations. I believe mr Prior Pryor to be a young man of merit, and knew him while residing in a neighboring county. Colo Anderson’s opinion of his fitness is probably founded on personal knolege of him. Accept the assurance of my great respect & esteem. 
          
            Th:
            Jefferson
        